                        IN THE UNTED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 U.S. BANK NATIONAL ASSOCIATION,

        Plaintiff,

                v.                                       CIVIL NO. 16-1533 (PAD)

 ALEX JAVIER PEREZ-RODRIGUEZ,

        Defendant.


                                      OPINION AND ORDER

Delgado-Hernández, District Judge.

       This is a foreclosure action brought by U.S. Bank National, as Indenture Trustee on behalf

of and with respect to AJX Mortgage Loan Trust 2016-A, Mortgage-Backed Notes, Series 2016-

A, (“U.S. Bank”) against Alex Javier Pérez-Rodríguez. Before the court is U.S. Bank’s “Motion

for Summary Judgment” (Docket No. 23). For the reasons explained below, the motion is

GRANTED.

                               I.      STANDARD OF REVIEW

       Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c). The purpose of summary judgment is to pierce the pleadings and

assess the proof in order to see whether there is need for trial. Mesnick v. General Electric Co.,

950 F. 2d 816, 822 (1st Cir. 1991).

       The party moving for summary judgment bears the initial responsibility of demonstrating

the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
U.S. Bank National Association v. Alex Javier Pérez-Rodríguez
Civil No. 16-1533 (PAD)
Opinion and Order
Page 2


A factual dispute is “genuine” if it could be resolved in favor of either party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). It is “material” if it potentially affects the outcome of the

case in light of applicable law. Calero-Cerezo v. U.S. Dep’t of Justice, 355 F.3d 6, 19 (1st Cir.

2004).

         As to issues on which the nonmovant has the burden of proof, the movant need do no more

than aver absence of evidence to support the nonmoving party’s case. Celotex Corp., 477 U.S. at

325; Mottolo v. Fireman’s Fund Insurance, 43 F.3d 723, 725 (1st Cir. 1995). All reasonable factual

inferences must be drawn in favor of the party against whom summary judgment is sought.

Shafmaster v. United States, 707 F.3d. 130, 135 (1st Cir. 2013). Careful record review reflects

absence of genuine dispute as to the facts identified in the section that follows.

                                      II.       STATEMENT OF FACTS

         U.S. Bank is a corporation with principal place of business in 9400 SW Beaverton Hillsdale

Highway, #145, Beaverton, O.R. 97005. Docket No. 8 ¶ 3. Defendant’s last known address is

located in Yauco, Puerto Rico. Docket No. 1 ¶ 3. On January 30, 2006, he signed a mortgage note

payable to Sana Mortgage Corporation for $90,000.00 with interest at 7.5 % per annum in monthly

installments until the debt is paid in full. See, Docket No. 22, “Statement of Uncontested Facts,”

(“SUMF”) at ¶ 1. The note provides for the payment of late charges in the amount of 5.0% of each

and any monthly installments not received by the note holder within 15 days after the installment

is due and for the payment of 10% of the original principal amount ($9,000.00) to cover costs,

expenses, and attorney’s fees in the event that the holder of the Note is required to seek judicial

collection. SUMF ¶ 2.

         On the same date, defendant executed a mortgage Deed No. 31 to secure the repayment of

(a) the indebtedness evidenced by the note, (b) an amount of 10% of the original principal amount
U.S. Bank National Association v. Alex Javier Pérez-Rodríguez
Civil No. 16-1533 (PAD)
Opinion and Order
Page 3


($9,000.00) of the note to cover costs, expenses and attorney’s fees in the event of judicial

collection, (c) an amount of 10% of the original principal amount ($9,000.00) of the note to cover

any advances made under the mortgage deed, and (d) an amount of 10% of the original principal

amount of the note ($9,000.00) to cover interests in addition to those secured by law. SUMF ¶ 3.

The mortgage encumbers a property located in Yauco, Puerto Rico, which is described in the

Registry of Property in the Spanish language as follows:

         URBANA: Solar número 10 del bloque K de la urbanización Estancias de Yauco,
         localizada en el Barrio Barinas del término municipal de Yauco, Puerto Rico, con
         una cabida superficial de 340.56 metros cuadrados, equivalentes a 0.0846 cuerdas.
         En lindes por el Norte, en una distancia de 14.19 metros, con la Calle Numero Once;
         por el Sur, en una distancia de 14.19 metros, con el solar 13-K; por el Este, en una
         distancia de 24.00 metros con el solar número K-91 y por el Oeste, en una distancia
         de 24.00 metros con el solar K-11. Enclava una casa.

The property is identified with the number 14, 046 and is recorded at page number 235 of volume

number 403 of Yauco, in the Registry of Property of Ponce, Second Section. SUMF ¶ 5. The

mortgage is recorded at page number 181 of volume number 477 of Yauco, fourth entry in the

Registry of Property of Ponce, Second Section. SUMF ¶ 6.

         U.S Bank is now the owner and holder of the mortgage. SUMF ¶ 7. 1 Defendant did not

comply with terms and conditions of the loan. The last payment he made under the mortgage note

was due on October 1, 2013. SUMF ¶ 9. Since then, he has failed to pay any of the monthly

installments. SUMF ¶ 9. Plaintiff has attempted to collect the indebtedness evidenced by the

mortgage note to no avail and, thus, the entire principal sum, accrued interests, and expenses have




1
  On March 28, 2016, AJX Mortgage Trust I, a Delaware Trust, Wilmington Savings Fund Society, FSB, Trustee, (“AJX”) initiated
the action against defendant (Docket No. 1). On May 24, 2016, plaintiff filed a motion for U.S. Bank National to substitute AJX
(Docket No. 8). On June 13, 2016, the court granted the motion and U.S. Bank became the named plaintiff.
U.S. Bank National Association v. Alex Javier Pérez-Rodríguez
Civil No. 16-1533 (PAD)
Opinion and Order
Page 4


become due and payable pursuant to the acceleration clause contained in the note and mortgage

deed. SUMF ¶ 10.

         As of October 1, 2013, defendant owes U.S. Bank $77,342.75 in principal, plus accrued

interest at the annual interest rate of 7.5%, SUMF ¶ 11; late charges in the amount of 5.00% of

each and any monthly installment not received by the note holder within 15 days after the

installment was due, plus interests and late charges, that continue to accrue until the debt is paid

in full (id.); all advances made under the mortgage note including, but not limited to: insurance

premiums, taxes, and inspections (id.); and 10% of the original principal amount ($9,000.00) to

cover costs, expenses, and attorney’s fees guaranteed under the mortgage obligation. Id. From the

information available, defendant is not presently in active military service of the United States

armed forces, or a minor, and has not been declared incompetent by a court of law with authority

to make such a determination. SUMF ¶ 12.

                                               III.     DISCUSSION

         Under Puerto Rico law, which applies here, “obligations arising from contracts have legal

force between the contracting parties and must be fulfilled in accordance with their stipulations.”

P.R. Laws Ann. tit. 31, § 2994. A mortgage is a “guarantee of a debt, which in turn is secured by

a particular property.” Bautista Cayman Asset Company v. Vilariño-Rodriguez, 2018 WL

6422731, at *3 (D.P.R. Dec. 5, 2018). “A mortgage creditor may seek foreclosure if the debtor

defaults on the payment of any principal or interest due.” CitiMortgage, Inc. v. Rivera-Anabitate,

39 F.Supp.3d 152, 154 (D.P.R. 2014).

           It is undisputed that defendant failed to fulfill his payment obligation under the mortgage

note. The note permits lender, upon defendant’s default, to require immediate payment the full

amount of principal not paid, as well as all the interest owed on that amount. Docket No. 22, p. 3.
U.S. Bank National Association v. Alex Javier Pérez-Rodríguez
Civil No. 16-1533 (PAD)
Opinion and Order
Page 5


Further, the note entitles U.S. Bank, as the note holder, to collect its costs and expenses to enforce

the note, fixed at 10 percent of the original principal amount. Id. Thus, there is no genuine issue

of material fact as to the obligation, default, and amount owed.

                                              IV.      CONCLUSION

         In light of the foregoing, the motion for summary judgment is GRANTED. Accordingly,

defendant is ordered to pay plaintiff the outstanding principal balance of $77,342.75, plus interest

at a rate of 7.5% per annum as of October 1, 2013. The interest continues to accrue until the debt

is paid in full. Defendant is further ordered to pay plaintiff accrued late charges and any other

advance, charge, fee or disbursements made by plaintiff on behalf of defendant, in accordance with

the mortgage deeds, plus costs, charges and disbursements, expenses and attorney’s fees.

Additionally:

    1. In default of the payment of the sums hereinbefore specified or of any part thereof, within

         fourteen (14) days from the date of entry of this judgment, the mortgaged property

         described above shall be sold at public auction to the highest bidder therefor, without an

         appraisal or right of redemption for the payment of plaintiffs' mortgage within the limits

         secured thereby.

    2. Upon plaintiff’s compliance with Fed. R. Civ. P. 53, the court may appoint a Special Master

         to conduct the sale, but the Special Master shall not proceed to carry out the sale, or do

         anything in connection with it, until further order by the court and under the form and

         conditions to be directed by the court.

    3. The sale shall be subject to the confirmation of the court, and the purchaser or purchasers

         thereof shall be entitled to receive possession. The minimum bid to be accepted at the first

         public sale in accordance with the mortgage deed is $90,000.00.
U.S. Bank National Association v. Alex Javier Pérez-Rodríguez
Civil No. 16-1533 (PAD)
Opinion and Order
Page 6


    4. Any funds derived from the sale to be made in accordance with the terms of this judgment

         and such further orders of the court shall be applied as follows:

                       a. To the payment of all proper expenses attendant upon said sale, including
                          the expenses, outlays and compensation of the Special Master appointed
                          herein, after the said compensation and expenses shall have been fixed and
                          approved by the court, all said expenses to be deducted from the sum
                          provided in the deed of mortgage for costs, charges and disbursements,
                          expenses, and attorney's fees.

                       b. To the payment of all expenses or advances made by the plaintiff.

                       c. To the payment to plaintiff of the amounts due by defendant as of October
                          1, 2013, which amount to principal in the amount of $77,342.75, accrued
                          interest which continues to accrue until full payment of the debt at the rate
                          of 7.5% per annum, accrued late charges and any other advance, charge, fee
                          or disbursements made by plaintiff on behalf of defendant, in accordance
                          with the mortgage deed, plus costs, and 10% of the mortgage note principal
                          balance in costs, expenses, and attorney’s fees.

                       d. If after making all the above payments there shall be a surplus, said surplus
                          shall be delivered to the Clerk of this Court, subject to further orders of the
                          court.

                       e. If after making all those payments there is a deficiency, plaintiff may seek
                          further orders by the court to collect the deficiency from defendants.

         Plaintiff may apply to the court for such further orders, as it may deem advisable to its

interests to satisfy its money judgment, in accordance with its terms.

         SO ORDERED.

         In San Juan, Puerto Rico, this 12th of February, 2019.

                                                                s/Pedro A. Delgado-Hernández
                                                                PEDRO A. DELGADO-HERNÁNDEZ
                                                                United States District Judge
